 

Exhibit 10.2

 

KUSHCO HOLDINGS, INC.

 

PLACEMENT AGENCY AGREEMENT

 

September 26, 2019

 

JEFFERIES LLC
c/o JEFFERIES LLC
520 Madison Avenue
New York, New York 10022

 

and

 

A.G.P./ALLIANCE GLOBAL PARTNERS
c/o ALLIANCE GLOBAL PARTNERS
590 Madison Avenue, 36th Floor
New York, New York 10022

 

Ladies and Gentlemen:

 

Introductory. KushCo Holdings, Inc., a Nevada corporation (the “Company”),
proposes, subject to the terms and conditions herein, to issue and sell to
certain investors (each, an “Investor” and collectively, the “Investors”) up to
an aggregate of 17,197,570 units (the “Units”), each consisting of (i) one share
(a “Share” and, collectively, the “Shares”) of its common stock, par value
$0.001 per share (the “Common Stock”) and (ii) one warrant in the form of
Exhibit B attached hereto (the “Warrant” and, collectively, the “Warrants”) to
purchase 0.5 shares of Common Stock. The aggregate of 8,598,785 shares of Common
Stock issuable upon the exercise of the Warrants are referred to herein as the
“Warrant Shares”. The Warrant Shares, collectively with the Shares and the
Warrants, are referred to herein as the “Securities”. Jefferies LLC
(“Jefferies”) and A.G.P./Alliance Global Partners (“AGP”) have agreed to act as
the placement agents (the “Placement Agents”) in connection with such issuance
and sale of the Units.

 

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a shelf registration statement on Form S-3, File
No. 333-231019, including a base prospectus (the “Base Prospectus”), to be used
in connection with the public offering and sale of the Units, which was declared
effective on May 6, 2019. Such registration statement, including the financial
statements, exhibits and schedules thereto, in the form in which it became
effective under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Securities Act”),
including all documents incorporated or deemed to be incorporated by reference
therein and any information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430A or 430B under the Securities Act, is called
the “Registration Statement.” Any registration statement filed by the Company
pursuant to Rule 462(b) under the Securities Act in connection with the offer
and sale of the Units is called the “Rule 462(b) Registration Statement,” and
from and after the date and time of filing of any such Rule 462(b) Registration
Statement the term “Registration Statement” shall include the Rule 462(b)
Registration Statement. As used herein, the term “Prospectus” shall mean the
prospectus supplement to the Base Prospectus that describes the Units and the
offering thereof (the “Prospectus Supplement”), together with the Base
Prospectus. References herein to the Prospectus shall refer to both the
Prospectus Supplement and the Base Prospectus. As used herein, “Applicable Time”
is 9:00 a.m. (New York City time) on September 26, 2019. As used herein, “free
writing prospectus” has the meaning set forth in Rule 405 under the Securities
Act, and “Time of Sale Prospectus” means the Base Prospectus, as amended or
supplemented immediately prior to the Applicable Time, together with the free
writing prospectuses, if any, identified in Schedule B-1 hereto and the pricing
information set forth on Schedule B-2 hereto. As used herein, “Road Show” means
a “road show” (as defined in Rule 433 under the Securities Act) relating to the
offering of the Units contemplated hereby that is a “written communication” (as
defined in Rule 405 under the Securities Act).

 



   

 

 

All references in this Agreement to the Registration Statement, the Base
Prospectus and the Prospectus shall include the documents incorporated or deemed
to be incorporated by reference therein. All references in this Agreement to
financial statements and schedules and other information which are “contained,”
“included” or “stated” in, or “part of” the Registration Statement, the
Rule 462(b) Registration Statement, the Base Prospectus, the Time of Sale
Prospectus or the Prospectus, and all other references of like import, shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Rule 462(b) Registration Statement, the Base
Prospectus, the Time of Sale Prospectus or the Prospectus, as the case may be.
All references in this Agreement to amendments or supplements to the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus or the
Prospectus shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Exchange Act”) that is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus, or the Prospectus, as the case may be. All references in this
Agreement to (i) the Registration Statement, the Base Prospectus or the
Prospectus, any amendments or supplements to any of the foregoing, or any free
writing prospectus, shall include any copy thereof filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”) and (ii) the Prospectus shall be deemed to include any “electronic
Prospectus” provided for use in connection with the offering of the Units as
contemplated by Section 3(m) of this Agreement.

 

The Company hereby confirms its agreements with the Placement Agents as follows:

 

Section 1.                   Representations and Warranties of the Company. The
Company hereby represents, warrants and covenants to each Placement Agent, as of
the date of this Agreement, as of the Closing Date (as hereinafter defined), as
follows:

 

(a)                Compliance with Registration Requirements. The Registration
Statement has become effective under the Securities Act. The Company has
complied, to the Commission’s satisfaction, with all requests of the Commission
for additional or supplemental information, if any. No stop order suspending the
effectiveness of the Registration Statement is in effect and no proceedings for
such purpose have been instituted or are pending or, to the best knowledge of
the Company, are contemplated or threatened by the Commission. At the time the
Company’s Annual Report on Form 10-K/A for the year ended August 31, 2018 (the
“Annual Report”) was filed with the Commission, or, if later, at the time the
Registration Statement was originally filed with the Commission, the Company met
the then-applicable requirements for use of Form S-3 under the Securities Act.
The Company meets the requirements for use of Form S-3 under the Securities Act
specified in the Financial Industry Regulatory Authority, Inc. (“FINRA”) Conduct
Rule 5110(B)(7)(C)(i). The documents incorporated or deemed to be incorporated
by reference in the Registration Statement, the Time of Sale Prospectus and the
Prospectus, at the time they were or hereafter are filed with the Commission, or
became effective under the Exchange Act, as the case may be, complied and will
comply in all material respects with the requirements of the Exchange Act.

 

(b)                Disclosure. The Base Prospectus and the Prospectus when filed
complied in all material respects with the Securities Act and, if filed by
electronic transmission pursuant to EDGAR, was identical (except as may be
permitted by Regulation S-T under the Securities Act) to the copy thereof
delivered to the Placement Agents for use in connection with the Offering (as
defined below). Each of the Registration Statement and any post-effective
amendment thereto, at the time it became or becomes effective, complied and will
comply in all material respects with the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. As of the Applicable Time, the Time of Sale Prospectus did not, and
at the Closing Date (as defined in Section 2), will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Prospectus as of its date, did not, and at the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the three immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement or any post-effective amendment thereto, or the Prospectus or the Time
of Sale Prospectus, or any amendments or supplements thereto, made in reliance
upon and in conformity with written information relating to any Placement Agent
furnished to the Company in writing by the Placement Agents expressly for use
therein, it being understood and agreed that the only such information consists
of the information described in Section 9(b) below. There are no contracts or
other documents required to be described in the Time of Sale Prospectus or the
Prospectus or to be filed as an exhibit to the Registration Statement which have
not been described or filed as required.

 



 2 

 

 

(c)                 Free Writing Prospectuses; Road Show. As of the
determination date referenced in Rule 164(h) under the Securities Act, the
Company was not, is not or will not be (as applicable) an “ineligible issuer” in
connection with the offering of the Units pursuant to Rules 164, 405 and 433
under the Securities Act. Each free writing prospectus that the Company is
required to file pursuant to Rule 433(d) under the Securities Act has been, or
will be, filed with the Commission in accordance with the requirements of the
Securities Act. Each free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or on behalf of or used or referred to by the Company complies or
will comply in all material respects with the requirements of Rule 433 under the
Securities Act, including timely filing with the Commission or retention where
required and legending, and each such free writing prospectus, as of its issue
date and at all subsequent times through the completion of the public offer and
sale of the Units did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus including any document incorporated or
deemed to be incorporated by reference therein that has not been superseded or
modified. Except for the free writing prospectuses, if any, identified in
Schedule B-1, and electronic road shows, if any, furnished to you before first
use, the Company has not prepared, used or referred to, and will not, without
your prior written consent, prepare, use or refer to, any free writing
prospectus. Each Road Show, when considered together with the Time of Sale
Prospectus, did not, as of the Applicable Time, contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d)                Distribution of Offering Material By the Company. Prior to
the Closing Date, the Company has not distributed and will not distribute any
offering material in connection with the offering and sale of the Units other
than the Registration Statement, the Time of Sale Prospectus, the Prospectus or
any free writing prospectus reviewed and consented to by the Placement Agents,
and the free writing prospectuses, if any, identified on Schedule B-1 hereto.

 

(e)                 Authorization of Agreements. This Agreement has been duly
authorized, executed and delivered by the Company. The Escrow Agreement (the
“Escrow Agreement”), dated as of the date hereof, by and among the Company, the
Placement Agents and Continental Stock Transfer & Trust Company (the “Escrow
Agent”) has been duly authorized, executed and delivered by the Company. The
Securities Purchase Agreements (as defined below) have been duly authorized and,
upon delivery as contemplated by this Agreement, will be duly executed and
delivered by the Company. The Warrants have been duly authorized, and when
executed and delivered by the Company against payment therefor as provided by
the Securities Purchase Agreements, will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(f)                  Authorization of the Shares and Warrant Shares. The Shares
have been duly authorized for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company against payment therefor as provided by
the Securities Purchase Agreements, shall be validly issued, fully paid and
nonassessable. The Warrant Shares have been duly authorized, and if and when
issued and delivered by the Company against payment therefor as provided by the
Warrants, shall be validly issued, fully paid and nonassessable. The Company has
reserved the Warrant Shares for issuance upon exercise of the Warrants in a
number sufficient to meet the current exercise requirements. The issuance and
sale of the Shares is not, and the issuance of the Warrant Shares in accordance
with the terms and conditions of the Warrants will not be, subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase the Shares or the Warrant Shares, as applicable, except for such
rights as have been duly waived or exercised.

 

(g)                No Applicable Registration or Other Similar Rights. There are
no persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.

 



 3 

 

 

(h)                No Material Adverse Change. Except as otherwise disclosed in
the Registration Statement, the Time of Sale Prospectus and the Prospectus,
subsequent to the respective dates as of which information is given in the
Registration Statement, the Time of Sale Prospectus and the Prospectus:
(i) there has been no material adverse change, or any development that could be
expected to result in a material adverse change, in (A) the condition, financial
or otherwise, or in the earnings, business, properties, operations, operating
results, assets, liabilities or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity or (B) the ability of the Company to
consummate the transactions contemplated by this Agreement and the Escrow
Agreement or perform its obligations hereunder and thereunder (any such change
being referred to herein as a “Material Adverse Change”); (ii) the Company and
its subsidiaries, considered as one entity, have not incurred any material
liability or obligation, indirect, direct or contingent, including without
limitation any losses or interference with their business from fire, explosion,
flood, earthquakes, accident or other calamity, whether or not covered by
insurance, or from any strike, labor dispute or court or governmental action,
order or decree, that are material, individually or in the aggregate, to the
Company and its subsidiaries, considered as one entity, and have not entered
into any transactions not in the ordinary course of business; and (iii) there
has not been any material decrease in the capital stock or any material increase
in any short-term or long-term indebtedness of the Company or its subsidiaries
and there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, by any of the Company’s subsidiaries on any class of capital
stock, or any repurchase or redemption by the Company or any of its subsidiaries
of any class of capital stock.

 

(i)                  Independent Accountants. RBSM US LLP (“RBSM”), who has
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) filed with the
Commission as a part of the Registration Statement, the Time of Sale Prospectus
and the Prospectus, is (i) an independent registered public accounting firm as
required by the Securities Act and the Exchange Act and the rules of the Public
Company Accounting Oversight Board (“PCAOB”), (ii) in compliance with the
applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X under the Securities Act and (iii) a registered
public accounting firm as defined by the PCAOB whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn. Marcum LLP, the Company’s current independent registered public
accountant, is (i) an independent registered public accounting firm as required
by the Securities Act and the Exchange Act and the rules of the PCAOB, (ii) in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X under the Securities Act and
(iii) a registered public accounting firm as defined by the PCAOB whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn.

 

(j)                  Financial Statements. The financial statements filed with
the Commission as a part of the Registration Statement, the Time of Sale
Prospectus and the Prospectus present fairly the consolidated financial position
of the Company and its subsidiaries as of the dates indicated and the results of
their operations, changes in stockholders’ equity and cash flows for the periods
specified. Such financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. No other financial statements or supporting schedules are required to
be included in the Registration Statement, the Time of Sale Prospectus or the
Prospectus. The financial data set forth in each of the Registration Statement,
the Time of Sale Prospectus and the Prospectus under the caption
“Capitalization” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Registration Statement, the Time of Sale Prospectus and the Prospectus. All
disclosures contained in the Registration Statement, the Prospectus and any free
writing prospectus that constitute non-GAAP financial measures (as defined by
the rules and regulations under the Securities Act and Exchange Act) comply with
Regulation G under the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, as applicable. To the Company’s knowledge, no person who has
been suspended or barred from being associated with a registered public
accounting firm, or who has failed to comply with any sanction pursuant to
Rule 5300 promulgated by the PCAOB, has participated in or otherwise aided in
the preparation of, or audited, the financial statements or other financial data
filed with the Commission as a part of the Registration Statement, the Time of
Sale Prospectus and the Prospectus.

 

(k)                Company’s Accounting System. The Company and each of its
subsidiaries make and keep accurate books and records and maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement, the Time of Sale Prospectus and the Prospectus fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

 



 4 

 

 

(l)                  Disclosure Controls and Procedures; Deficiencies in or
Changes to Internal Control Over Financial Reporting. The Company has
established and maintains disclosure controls and procedures (as defined in
Rules 13a-15 and 15d-15 under the Exchange Act), which are designed to ensure
that material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared. The Company’s disclosure controls and procedures were evaluated
by management of the Company for effectiveness, and as of the end of the
Company’s most recent fiscal quarter (the “Evaluation Date”), as disclosed in
the Company’s quarterly report on Form 10-Q for the period ended the Evaluation
Date (the “Q3 Form 10-Q”), management determined that the Company’s disclosure
controls and procedures were not effective as of the Evaluation Date to perform
the functions for which they were established as a result of the material
weaknesses identified therein. As disclosed in the Q3 Form 10-Q, the Company has
taken steps to enhance its internal controls over financial reporting and
intends to take additional steps to remediate the material weaknesses described
therein. Since the end of the Company’s most recent audited fiscal year, there
has been no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

(m)              Incorporation and Good Standing of the Company. The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation and has the corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Registration Statement, the Time of Sale Prospectus
and the Prospectus and to enter into and perform its obligations under this
Agreement and the Escrow Agreement. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in the State of
California and each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business.

 

(n)                Subsidiaries. Each of the Company’s “subsidiaries” (for
purposes of this Agreement, as defined in Rule 405 under the Securities Act) has
been duly incorporated or organized, as the case may be, and is validly existing
as a corporation, partnership or limited liability company, as applicable, in
good standing under the laws of the jurisdiction of its incorporation or
organization and has the power and authority (corporate or other) to own, lease
and operate its properties and to conduct its business as described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus. Each of
the Company’s subsidiaries is duly qualified as a foreign corporation,
partnership or limited liability company, as applicable, to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business. All of the issued and outstanding capital stock or other
equity or ownership interests of each of the Company’s subsidiaries have been
duly authorized and validly issued, are fully paid and nonassessable and are
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or adverse claim. None of
the outstanding capital stock or equity interest in any subsidiary was issued in
violation of preemptive or similar rights of any security holder of such
subsidiary. The constitutive or organizational documents of each of the
subsidiaries comply in all material respects with the requirements of applicable
laws of its jurisdiction of incorporation or organization and are in full force
and effect. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K/A for the fiscal year
ended August 31, 2018.

 

(o)                Capitalization and Other Capital Stock Matters. The
authorized, issued and outstanding capital stock of the Company is as set forth
in the Registration Statement, the Time of Sale Prospectus and the Prospectus
(other than for subsequent issuances, if any, pursuant to employee benefit
plans, or upon the exercise of outstanding options or warrants, in each case
described in the Registration Statement, the Time of Sale Prospectus and the
Prospectus). The Securities conform in all material respects to the description
thereof contained in the Time of Sale Prospectus. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with all
federal and state securities laws. None of the outstanding shares of Common
Stock was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the Company.
There are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries other than those described in
the Registration Statement, the Time of Sale Prospectus and the Prospectus. The
descriptions of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Registration Statement, the Time of Sale Prospectus and the Prospectus
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights.

 



 5 

 

 

(p)                Registration and Quotation. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and is quoted on The OTC
Market Group’s OTCQX market (“OTCQX”), and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or terminating the quotation of the
Common Stock on the OTCQX, nor has the Company received any notification that
the Commission or the OTC Market Group is contemplating terminating such
registration or quotation. To the Company’s knowledge, it is in compliance with
all applicable listing requirements of The OTC Market Group.

 

(q)                Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws, partnership agreement or
operating agreement or similar organizational documents, as applicable, and is
not in default (or, with the giving of notice or lapse of time, would be in
default) (“Default”) under any indenture, loan, credit agreement, note, lease,
license agreement, contract, franchise or other instrument (including, without
limitation, any pledge agreement, security agreement, mortgage or other
instrument or agreement evidencing, guaranteeing, securing or relating to
indebtedness) to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of their respective
properties or assets are subject (each, an “Existing Instrument”), except for
such Defaults as could not be expected, individually or in the aggregate, to
have a material adverse effect on the condition (financial or other), earnings,
business, properties, operations, assets, liabilities or prospects of the
Company (a “Material Adverse Effect”). The Company’s execution, delivery and
performance of this Agreement, the Securities Purchase Agreements and the
Warrants, the Escrow Agreement, consummation of the transactions contemplated
hereby, thereby and by the Registration Statement, the Time of Sale Prospectus
and the Prospectus and the issuance and sale of the Units (including the use of
proceeds from the sale of the Units as described in the Registration Statement,
the Time of Sale Prospectus and the Prospectus under the caption “Use of
Proceeds”) (i) have been duly authorized by all necessary corporate action and
will not result in any violation of the provisions of the charter or by-laws,
partnership agreement or operating agreement or similar organizational documents
of the Company or any subsidiary (ii) will not conflict with or constitute a
breach of, or Default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any of its subsidiaries, other than United States federal law as it
applies the cultivation, distribution, possession, and any other activity
relating to Cannabis and/or its products, derivatives, and/or component parts,
including, without limitation, the Consumer Product Safety Act, the Poison
Prevention Packaging Act, the Controlled Substances Act (as amended, the “CSA”),
the Agriculture Improvement Act of 2018 (as amended, the “2018 Farm Bill”) or
the Agricultural Act of 2014 (as amended, the “2014 Farm Bill”), together with
all guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any federal governmental authority
relating thereto, each as may be in effect and/or amended from time to time
(collectively, “Federal Cannabis Laws”). No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement, the Securities Purchase Agreements
and the Warrants, the Escrow Agreement, and consummation of the transactions
contemplated hereby, thereby and by the Registration Statement, the Time of Sale
Prospectus and the Prospectus, except such as have been obtained or made by the
Company and are in full force and effect under the Securities Act and such as
may be required under applicable state securities or blue sky laws or FINRA. As
used herein, a “Debt Repayment Triggering Event” means any event or condition
which gives, or with the giving of notice or lapse of time would give, the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its subsidiaries.

 



 6 

 

 

(r)                 Regulatory Compliance. Neither the Company nor any of its
subsidiaries have received any request for documents or information,
inspectional observations, notice of adverse filing, warning letter, untitled
letter or other correspondence or notice from the Food and Drug Administration
(“FDA”), the Consumer Product Safety Commission (the “CPSC”), the Drug
Enforcement Agency (the “DEA”) or the United States Department of Agriculture
(the “USDA”) or any other court or arbitrator or federal, state, local, or
foreign governmental or regulatory authority in relation to potential
noncompliance by the Company or any of its subsidiaries with any applicable laws
or regulations, including, without limitation, the Federal Food, Drug and
Cosmetic Act (21 U.S.C § 301 et seq.) (as amended, the “FDCA”), the CSA, the
2018 Farm Bill or the 2014 Farm Bill nor has the Company been subject to any
seizure of documents, information, or products by any regulatory authority. The
Company and its directors, officers, and to the Company’s knowledge, its
employees and agents are and have been in compliance in all material respects
with all applicable laws and the regulations promulgated pursuant to such laws,
and all other local, state, federal, national, supranational, and foreign laws,
manual provisions, policies, regulations and administrative guidance relating to
the regulation of the Company. The Company has not, either voluntarily or
involuntarily, initiated, conducted or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post-sale warning, or other notice or action relating to the safety or efficacy
of any product or the failure to comply with any governmental law, rule or
regulation regarding product labeling and no third-party has initiated or
conducted any such notice or action and there is no basis for any such notice or
action.

 

(s)                 Criminal Laws. Neither the Company nor any of its
subsidiaries has engaged in, or will engage in, (i) any direct dealings or
transactions in violation of U.S. federal or state criminal laws including,
without limitation, the Controlled Substances Act, the Racketeering Influenced
and Corrupt Practices Act, the Travel Act or any anti money-laundering statute,
or (ii) any “aiding and abetting” of a violation of U.S. federal or state
criminal laws statute. No action, suit or proceeding by or before any U.S. court
or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to U.S. federal or state
criminal laws is pending or, to the Company’s knowledge, threatened.

 

(t)                  Compliance with Laws. The Company and its subsidiaries have
been and are in compliance with all applicable laws, rules and regulations,
except where failure to be so in compliance could not be expected, individually
or in the aggregate, to have a Material Adverse Effect.

 

(u)                Litigation. Except as otherwise disclosed in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending, or to
the Company’s knowledge, threatened against or affecting the Company, any of its
subsidiaries or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement, the Escrow Agreement, the Securities Purchase Agreements or
the Warrants or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries, nor any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and there is no pending or, to the Company’s
knowledge, contemplated, investigation by the Commission involving the Company
or any current or former director or officer of the Company.

 



 7 

 

 

(v)                Intellectual Property Rights. The Company and its
subsidiaries own, or have obtained valid and enforceable licenses for, the
inventions, patent applications, patents, trademarks, trade names, service
names, copyrights, trade secrets and other intellectual property described in
the Registration Statement, the Time of Sale Prospectus and the Prospectus as
being owned or licensed by them or which are necessary for the conduct of their
respective businesses as currently conducted or as currently proposed to be
conducted (collectively, “Intellectual Property”) and, to the Company’s
knowledge, the conduct of their respective businesses does not and will not
infringe, misappropriate or otherwise conflict in any material respect with any
such rights of others. The Intellectual Property owned by the Company and, to
the Company’s knowledge, the Intellectual Property licensed to the Company, has
not been adjudged by a court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, and the Company is unaware of any facts
which would form a reasonable basis for any such adjudication. To the Company’s
knowledge: (i) there are no third parties who have rights to any Intellectual
Property, except for customary reversionary rights of third-party licensors with
respect to Intellectual Property that is disclosed in the Registration
Statement, the Time of Sale Prospectus and the Prospectus as licensed to the
Company or one or more of its subsidiaries; and (ii) there is no infringement by
third parties of any Intellectual Property. There is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others:
(A) challenging the Company’s rights in or to any Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
action, suit, proceeding or claim; (B) challenging the validity, enforceability
or scope of any Intellectual Property, and the Company is unaware of any facts
which would form a reasonable basis for any such action, suit, proceeding or
claim; or (C) asserting that the Company or any of its subsidiaries infringes or
otherwise violates, or would, upon the commercialization of any product or
service described in the Registration Statement, the Time of Sale Prospectus or
the Prospectus as under development, infringe or violate, any patent, trademark,
trade name, service name, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any facts which would form a reasonable
basis for any such action, suit, proceeding or claim. The Company and its
subsidiaries have complied with the terms of each agreement pursuant to which
Intellectual Property has been licensed to the Company or any subsidiary, and
all such agreements are in full force and effect. To the Company’s knowledge,
there are no material defects in any of the patents or patent applications
included in the Intellectual Property. The Company and its subsidiaries have
taken all reasonable steps to protect, maintain and safeguard their Intellectual
Property, including the execution of appropriate nondisclosure, confidentiality
agreements and invention assignment agreements and invention assignments with
their employees, and no employee of the Company is in or has been in violation
of any term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement, or any restrictive covenant to or with a former
employer where the basis of such violation relates to such employee’s employment
with the Company. The Company and its subsidiaries have complied with the duty
of candor and good faith as required by the United States Patent and Trademark
Office during the prosecution of the United States patents and patent
applications included in the Intellectual Property, and in all foreign offices
having similar requirements. None of the Company owned Intellectual Property or
technology (including information technology and outsourced arrangements)
employed by the Company or its subsidiaries has been obtained or is being used
by the Company or its subsidiary in violation of any contractual obligation
binding on the Company or its subsidiaries or any of their respective officers,
directors or employees or otherwise in violation of the rights of any persons.

 

(w)               All Necessary Permits, etc. The Company and its subsidiaries
possess such valid and current certificates, authorizations or permits required
by state, federal or foreign regulatory agencies or bodies (including, without
limitation, those administered by the FDA, the CPSC, the DEA or the USDA or by
any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA, the CPSC, the DEA or
the USDA or otherwise governing public health, consumer safety, consumer
products, cannabis or cannabis-derived products) to conduct their respective
businesses as currently conducted and as described in the Registration
Statement, the Time of Sale Prospectus or the Prospectus (“Permits”), except
where failure to possess any such Permit could not be expected, individually or
in the aggregate, to have a Material Adverse Effect. Neither the Company nor any
of its subsidiaries is in violation of, or in default under, any of the Permits
or has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any Permit.

 

(x)                Title to Properties. The Company and its subsidiaries do not
own any real property. The Company and its subsidiaries have good and marketable
title to all of the personal property and other assets reflected as owned in the
financial statements referred to in Section 1(j) above (or elsewhere in the
Registration Statement, the Time of Sale Prospectus or the Prospectus), in each
case free and clear of any security interests, mortgages, liens, encumbrances,
equities, adverse claims and other defects. The real property, improvements,
equipment and personal property held under lease by the Company or any of its
subsidiaries are held under valid and enforceable leases, with such exceptions
as are not material and do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company or such subsidiary.

 



 8 

 

 

(y)                Tax Status. Except for matters that would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect, the Company and its Subsidiaries each (i) has made or filed all
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, and (iii) has set aside on its books
provision reasonably adequate for the payment of all material taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company or of any of its
subsidiaries know of no basis for any such claim.

 

(z)                 Insurance. The Company and its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to $5,000,000. Neither
the Company nor any of its subsidiaries have any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(aa)              Compliance with Environmental Laws. The Company and its
subsidiaries (i) are in compliance with all federal, state, local and foreign
laws relating to pollution or protection of human health or the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), including laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations, issued, entered, promulgated or approved thereunder
(“Environmental Laws”); (ii) are in compliance with all federal, state, local
and foreign laws relating to the plastics industry, including legislation
designed to reduce solid waste by requiring, among other things, plastics to be
degradable in landfills, minimum levels of recycled content, various recycling
requirements, disposal fees, and limits on the use of plastic products; (iii)
have received all permits licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and (iv)
are in compliance with all terms and conditions of any such permit, license or
approval where in each clause (i), (ii), (iii) and (iv), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(bb)               Periodic Review of Costs of Environmental Compliance. In the
ordinary course of its business, the Company conducts a periodic review of the
effect of Environmental Laws on the business, operations and properties of the
Company and its subsidiaries, in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). No facts or circumstances have come to the Company’s attention
that could result in costs or liabilities that could be expected, individually
or in the aggregate, to have a Material Adverse Effect.

 

(cc)              ERISA Compliance. The Company and its subsidiaries and any
“employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, its subsidiaries or their “ERISA Affiliates” (as defined below) are
in compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company or any of its subsidiaries, any member of any group of
organizations described in Sections 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member. No “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates. No “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined under ERISA). Neither the Company, its subsidiaries, nor any of
their ERISA Affiliates has incurred or reasonably expects to incur any liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the
Code. Each employee benefit plan established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification.

 



 9 

 

 

(dd)              Company Not an “Investment Company.” The Company is not, and
will not be, either after receipt of payment for the Units or after the
application of the proceeds therefrom as described under “Use of Proceeds” in
the Registration Statement, the Time of Sale Prospectus or the Prospectus,
required to register as an “investment company” under the Investment Company Act
of 1940, as amended (the “Investment Company Act”).

 

(ee)              No Price Stabilization or Manipulation; Compliance with
Regulation M. Neither the Company nor any of its subsidiaries has taken,
directly or indirectly, any action designed to or that might cause or result in
stabilization or manipulation of the price of the Common Stock or of any
“reference security” (as defined in Rule 100 of Regulation M under the Exchange
Act (“Regulation M”)) with respect to the Common Stock, whether to facilitate
the sale or resale of the Units or otherwise, and has taken no action which
would directly or indirectly violate Regulation M.

 

(ff)               Related-Party Transactions. There are no business
relationships or related-party transactions involving the Company nor any of its
subsidiaries or any other person required to be described in the Registration
Statement, the Time of Sale Prospectus or the Prospectus that have not been
described as required.

 

(gg)             FINRA Matters. All of the information provided to the Placement
Agents or to counsel for the Placement Agents by the Company, its counsel, its
officers and directors and the holders of any securities (debt or equity) or
options to acquire any securities of the Company in connection with the offering
of the Units is true, complete, correct and compliant with FINRA’s rules and any
letters, filings or other supplemental information provided to FINRA pursuant to
FINRA Rules or NASD Conduct Rules is true, complete and correct.

 

(hh)            Parties to Lock-Up Agreements. The Company has furnished to the
Placement Agents a letter agreement in the form attached hereto as Exhibit D
(the “Lock-up Agreement”) from each of the persons listed on Exhibit E. Such
Exhibit E lists under an appropriate caption the directors and executive
officers of the Company. If any additional persons shall become directors or
executive officers of the Company prior to the end of the Company Lock-up Period
(as defined below), the Company shall cause each such person, prior to or
contemporaneously with their appointment or election as a director or executive
officer of the Company, to execute and deliver to Jefferies a Lock-up Agreement.

 

(ii)                Statistical and Market-Related Data. All statistical,
demographic and market-related data included in the Registration Statement, the
Time of Sale Prospectus or the Prospectus are based on or derived from sources
that the Company believes, after reasonable inquiry, to be reliable and
accurate. To the extent required, the Company has obtained the written consent
to the use of such data from such sources.

 

(jj)               No Unlawful Contributions or Other Payments. Neither the
Company nor any of its subsidiaries nor, to the best of the Company’s knowledge,
any employee or agent of the Company or any subsidiary, has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law or of the character required to
be disclosed in the Registration Statement, the Time of Sale Prospectus or the
Prospectus.

 

(kk)            Anti-Corruption and Anti-Bribery Laws. Neither the Company nor
any of its subsidiaries nor any director, officer, or employee of the Company or
any of its subsidiaries, nor to the knowledge of the Company, any agent,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made or taken any act in furtherance of an offer,
promise, or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or public international organization, or
any political party, party official, or candidate for political office;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”), the UK Bribery Act 2010, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
authorized, requested, or taken an act in furtherance of any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment or benefit
. The Company and its subsidiaries and, to the knowledge of the Company, the
Company’s affiliates have conducted their respective businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 



 10 

 

 

(ll)                Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

 

(mm)           Sanctions. Neither the Company nor any of its subsidiaries,
directors, officers, or employees, nor, to the knowledge of the Company, after
due inquiry, any agent, affiliate or other person acting on behalf of the
Company or any of its subsidiaries is currently the subject or the target of any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, or other relevant sanctions authority (collectively,
“Sanctions”); nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject or the target of
Sanctions, including, without limitation, Crimea, Cuba, Iran, North Korea, and
Syria; and the Company will not directly or indirectly use the proceeds of this
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, or any joint venture partner or other person or entity, for the
purpose of financing the activities of or business with any person, or in any
country or territory, that at the time of such financing, is the subject or the
target of Sanctions or in any other manner that will result in a violation by
any person (including any person participating in the transaction whether as
placement agent, advisor, investor or otherwise) of applicable Sanctions. For
the past five years, the Company and its subsidiaries have not knowingly engaged
in and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

 

(nn)             Brokers. Except pursuant to this Agreement, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

 

(oo)             Forward-Looking Statements. Each financial or operational
projection or other “forward-looking statement” (as defined by Section 27A of
the Securities Act or Section 21E of the Exchange Act) contained in the
Registration Statement, the Time of Sale Prospectus or the Prospectus (i) was so
included by the Company in good faith and with reasonable basis after due
consideration by the Company of the underlying assumptions, estimates and other
applicable facts and circumstances and (ii) is accompanied by meaningful
cautionary statements identifying those factors that could cause actual results
to differ materially from those in such forward-looking statement. No such
statement was made with the knowledge of an executive officer or director of the
Company that is was false or misleading.

 

(pp)              No Outstanding Loans or Other Extensions of Credit. The
Company does not have any outstanding extension of credit, in the form of a
personal loan, to or for any director or executive officer (or equivalent
thereof) of the Company except for such extensions of credit as are expressly
permitted by Section 13(k) of the Exchange Act.

 

(qq)             Cybersecurity. The Company and its subsidiaries’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Company and its
subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants. The
Company and its subsidiaries have implemented and maintained commercially
reasonable physical, technical and administrative controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data, including “Personal Data,” used in connection with
their businesses. “Personal Data” means (i) a natural person’s name, street
address, telephone number, e-mail address, photograph, social security number or
tax identification number, driver’s license number, passport number, credit card
number, bank information, or customer or account number; (ii) any information
which would qualify as “personally identifying information” under the Federal
Trade Commission Act, as amended; (iii) “personal data” as defined by GDPR;
(iv) any information which would qualify as “protected health information” under
the Health Insurance Portability and Accountability Act of 1996, as amended by
the Health Information Technology for Economic and Clinical Health Act
(collectively, “HIPAA”); and (v) any other piece of information that allows the
identification of such natural person, or his or her family, or permits the
collection or analysis of any data related to an identified person’s health or
sexual orientation. To the Company’s knowledge, there have been no breaches,
violations, outages or unauthorized uses of or accesses to same, except for
those that have been remedied without material cost or liability or the duty to
notify any other person, nor any material incidents under internal review or
investigations relating to the same. The Company and its subsidiaries are
presently in material compliance with all applicable laws or statutes and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Personal Data
and to the protection of such IT Systems and Personal Data from unauthorized
use, access, misappropriation or modification, except for such noncompliance as
would not, individually or in the aggregate have a Material Adverse Effect.

 



 11 

 

 

(rr)              Compliance with Data Privacy Laws. To the Company’s knowledge,
the Company and its subsidiaries are, and at all prior times were, in material
compliance with all applicable state and federal data privacy and security laws
and regulations, including without limitation HIPAA, and the Company and its
subsidiaries have taken commercially reasonable actions to prepare to comply
with, and since May 25, 2018, have been and currently are in compliance with,
the European Union General Data Protection Regulation (“GDPR”) (EU 2016/679)
(collectively, the “Privacy Laws”). To ensure compliance with the Privacy Laws,
the Company and its subsidiaries have in place, comply with, and take
appropriate steps reasonably designed to ensure compliance in all material
respects with their policies and procedures relating to data privacy and
security and the collection, storage, use, disclosure, handling, and analysis of
Personal Data (the “Policies”). The Company and its subsidiaries have at all
times made all disclosures to users or customers required by applicable laws and
regulatory rules or requirements, and none of such disclosures made or contained
in any Policy have, to the knowledge of the Company, been inaccurate or in
violation of any applicable laws and regulatory rules or requirements in any
material respect. The Company further certifies that neither it nor any
subsidiary: (i) has received notice of any actual or potential liability under
or relating to, or actual or potential violation of, any of the Privacy Laws,
and has no knowledge of any event or condition that would reasonably be expected
to result in any such notice; (ii) is currently conducting or paying for, in
whole or in part, any investigation, remediation, or other corrective action
pursuant to any Privacy Law; or (iii) is a party to any order, decree, or
agreement that imposes any obligation or liability under any Privacy Law.

 

(ss)               No Rights to Purchase Preferred Stock. The issuance and sale
of the Units as contemplated hereby will not cause any holder of any shares of
capital stock, securities convertible into or exchangeable or exercisable for
capital stock or options, warrants or other rights to purchase capital stock or
any other securities of the Company to have any right to acquire any shares of
preferred stock of the Company.

 

(tt)               No Contract Terminations. Neither the Company nor any of its
subsidiaries has sent or received any communication regarding termination of, or
intent not to renew, any of the contracts or agreements referred to or described
in the Time of Sale Prospectus, the Prospectus or any free writing prospectus,
or referred to or described in, or filed as an exhibit to, the Registration
Statement, or any document incorporated by reference therein, and no such
termination or non-renewal has been threatened by the Company or, to the
Company’s knowledge, any other party to any such contract or agreement, which
threat of termination or non-renewal has not been rescinded as of the date
hereof.

 

(uu)            FINRA Exemption. The Company was subject to the requirements of
Section 12 or 15(d) of the Exchange Act and filed all the material required to
be filed pursuant to Section 13, Section 14 or Section 15(d) for a period of at
least thirty-six calendar months immediately preceding the filing of the
Registration Statement. The Company filed in a timely manner all reports
required to be filed pursuant to Section 13, Section 14 or Section 15(d) of the
Exchange Act during the twelve calendar months and any portion of a month
immediately preceding the filing of the Registration Statement.

 



 12 

 

 

(vv)             SEC Reports. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Prospectus and the
Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act.

 

(ww)          Company Activities. The Company and/or its subsidiaries, and to
the Company’s knowledge, their respective directors and officers, have not and
do not have any current intention to, nor have the Company or any of its
subsidiaries directed any of their directors, officers, employees, agents or any
other person to, cultivate, produce, process, import, or distribute any
“Marihuana” (as such term is defined in the CSA) in the United States of
America, its territories and possessions, any state of the United States and the
District of Columbia or any other federal, provincial, state, municipal, local
or foreign jurisdiction where such activity is illegal under the laws of such
jurisdiction. Neither the Company nor any of its subsidiaries has exported any
“Marihuana” (as such term is defined in the CSA) to any jurisdiction. The
Company and its subsidiaries have instituted and maintained and will continue to
maintain policies and procedures reasonably designed to ensure that the Company
and its subsidiaries do not carry on any activities or distribute any products
in a manner that violates applicable federal, state or provincial laws
(excluding Federal Cannabis Laws). The Company and its subsidiaries have
instituted and maintained, and will continue to maintain, policies and
procedures reasonably designed to ensure that the Company and its subsidiaries,
and any entity in which the Company invests directly or indirectly, are in
compliance with the foregoing. Neither the Company, nor any of its subsidiaries,
affiliates or control persons, has entered into any agreement or will enter into
any agreement for the manufacture, distribution and dispensing of “Marihuana”
(as such term is defined in the CSA).

 

Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to any Placement Agent or to counsel for the Placement Agents in
connection with the Offering, or the purchase and sale, of the Units shall be
deemed a representation and warranty by the Company to each Placement Agent as
to the matters covered thereby.

 

The Company has a reasonable basis for making each of the representations set
forth in this Section 1. The Company acknowledges that the Placement Agents and,
for purposes of the opinions to be delivered pursuant to Section 6 hereof,
counsel to the Company and counsel to the Placement Agents, will rely upon the
accuracy and truthfulness of the foregoing representations and hereby consents
to such reliance.

 

Section 2.                    Agreement to Act as Placement Agents.

 

(a)                Placement Agents. On the basis of the representations,
warranties and agreements of the Company herein contained, and subject to all
the terms and conditions of this Agreement, between the Company and you, the
Placement Agents shall be the Company’s placement agents, acting on a reasonable
best efforts basis, in connection with the issuance and sale by the Company of
the Units to the Investors in a proposed offering pursuant to the Registration
Statement, with the terms of the offering to be subject to market conditions and
negotiations among the Company, the Placement Agents and the prospective
Investors (such offering shall be referred to herein as the “Offering”). As
compensation for services rendered, and provided that any of the Units are sold
to Investors in the Offering, on the Closing Date (as defined in Section 2(c)
hereof) of the Offering, the Company shall pay to the Placement Agents an amount
in the aggregate equal to 7% of the gross proceeds received by the Company from
the sale of the Units on the Closing Date (the “Placement Fee”). The sale of the
Units shall be made pursuant to the Registration Statement. The Company will
enter into a securities purchase agreement with each Investor in the form
included as Exhibit A hereto (the “Securities Purchase Agreement” and,
collectively, the “Securities Purchase Agreements”) on the terms set forth in
the Time of Sale Prospectus and the Prospectus and as described on Schedule B-2
hereto. The Company shall have the sole right to accept offers to purchase the
Units and may reject any such offer in whole or in part.

 



 13 

 

 

(b)                Reasonable Best Efforts Basis. This Agreement shall not give
rise to any commitment by the Placement Agents to purchase any of the Units, and
the Placement Agents shall have no authority to bind the Company to accept
offers to purchase the Units. The Placement Agents shall act on a reasonable
best efforts basis and do not guarantee that they will be able to raise new
capital in the Offering. The Placement Agents may retain other brokers or
dealers to act as sub-agents on their behalf in connection with the Offering,
the fees of which shall be paid out of the Placement Fee. Prior to the earlier
of (i) the date on which this Agreement is terminated and (ii) the Closing Date,
the Company shall not, without the prior written consent of the Placement
Agents, solicit or accept offers to purchase shares of Common Stock (other than
pursuant to the exercise of options or warrants to purchase shares of Common
Stock that are outstanding at the date hereof) otherwise than through the
Placement Agents in accordance herewith.

 

(c)                 The Closing. Payment of the purchase price for, and delivery
of, the Units shall be made at a closing (the “Closing”) at the offices of
Goodwin Procter LLP, counsel for the Placement Agents, located at 601 Marshall
Street, Redwood City, California 94063, at 10:00 a.m., New York City time, on or
before September 30, 2019 or at such time on such other date as may be agreed
upon in writing by the Placement Agents and the Company (such date of payment
and delivery being herein called the “Closing Date”). All such actions taken at
the Closing shall be deemed to have occurred simultaneously. No Units which the
Company has agreed to sell pursuant to this Agreement and the Securities
Purchase Agreements shall be deemed to have been purchased and paid for, or sold
by the Company, until such Units shall have been delivered to the Investor
thereof against payment therefor by such Investor. If the Company shall default
in its obligations to deliver the Units to an Investor whose offer it has
accepted, the Company shall indemnify and hold the Placement Agents harmless
against any loss, claim or damage incurred by the Placement Agents arising from
or as a result of such default by the Company.

 

(d)                Payment for the Units. On the Closing Date, (i) the Company
shall deliver, or cause to be delivered, the Units to the Investors, and the
Investors shall deliver, or cause to be delivered, the purchase price for their
respective Units to the Company pursuant to the terms of the Securities Purchase
Agreements and (ii) the Company will wire the amounts owed to the Placement
Agents as provided in this Agreement.

 

(e)                 Delivery of the Units. The Units shall be registered in such
names and in such denominations as the Placement Agents shall request by written
notice to the Company.

 

Section 3.                    Additional Covenants of the Company. The Company
further covenants and agrees with each Placement Agents as follows:

 

(a)                Delivery of Registration Statement, Time of Sale Prospectus
and Prospectus. The Company shall furnish to you in New York City, without
charge, prior to 10:00 a.m. New York City time on the business day next
succeeding the date of this Agreement and during the period when a prospectus
relating to the Units is required by the Securities Act to be delivered (whether
physically or through compliance with Rule 172 under the Securities Act or any
similar rule) in connection with sales of the Units, as many copies of the Time
of Sale Prospectus, the Prospectus and any supplements and amendments thereto or
to the Registration Statement as you may reasonably request.

 

(b)                Placement Agents’ Review of Proposed Amendments and
Supplements. During the period when a prospectus relating to the Units is
required by the Securities Act to be delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule), the
Company (i) will furnish to the Placement Agents for review, a reasonable period
of time prior to the proposed time of filing of any proposed amendment or
supplement to the Registration Statement, a copy of each such amendment or
supplement and (ii) will not amend or supplement the Registration Statement
(including any amendment or supplement through incorporation of any report filed
under the Exchange Act) without the Placement Agents’ prior written consent.
Prior to amending or supplementing the Time of Sale Prospectus or the Prospectus
(including any amendment or supplement through incorporation of any report filed
under the Exchange Act), the Company shall furnish to the Placement Agents for
review, a reasonable amount of time prior to the time of filing or use of the
proposed amendment or supplement, a copy of each such proposed amendment or
supplement. The Company shall not file or use any such proposed amendment or
supplement without the Placement Agents’ prior written consent. The Company
shall file with the Commission within the applicable period specified in
Rule 424(b) under the Securities Act any prospectus required to be filed
pursuant to such Rule.

 



 14 

 

 

(c)                 Free Writing Prospectuses. The Company shall furnish to the
Placement Agents for review, a reasonable amount of time prior to the proposed
time of filing or use thereof, a copy of each proposed free writing prospectus
or any amendment or supplement thereto prepared by or on behalf of, used by, or
referred to by the Company, and the Company shall not file, use or refer to any
proposed free writing prospectus or any amendment or supplement thereto without
the Placement Agents’ prior written consent. The Company shall furnish to each
Placement Agent, without charge, as many copies of any free writing prospectus
prepared by or on behalf of, used by or referred to by the Company as such
Placement Agent may reasonably request. If at any time when a prospectus is
required by the Securities Act to be delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) in
connection with sales of the Units (but in any event if at any time through and
including the Closing Date) there occurred or occurs an event or development as
a result of which any free writing prospectus prepared by or on behalf of, used
by, or referred to by the Company conflicted or would conflict with the
information contained in the Registration Statement or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at such time, not misleading, the Company shall
promptly amend or supplement such free writing prospectus to eliminate or
correct such conflict so that the statements in such free writing prospectus as
so amended or supplemented will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at such time, not
misleading, as the case may be; provided, however, that prior to amending or
supplementing any such free writing prospectus, the Company shall furnish to the
Placement Agents for review, a reasonable amount of time prior to the proposed
time of filing or use thereof, a copy of such proposed amended or supplemented
free writing prospectus, and the Company shall not file, use or refer to any
such amended or supplemented free writing prospectus without the Placement
Agents’ prior written consent.

 

(d)                Filing of Placement Agent Free Writing Prospectuses. The
Company shall not take any action that would result in a Placement Agent or the
Company being required to file with the Commission pursuant to Rule 433(d) under
the Securities Act a free writing prospectus prepared by or on behalf of such
Placement Agent that such Placement Agent otherwise would not have been required
to file thereunder.

 

(e)                 Amendments and Supplements to Time of Sale Prospectus. If
the Time of Sale Prospectus is being used to solicit offers to buy the Units at
a time when the Prospectus is not yet available to prospective purchasers, and
any event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Time of Sale Prospectus so that the Time of Sale
Prospectus does not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances when delivered to a prospective purchaser, not
misleading, or if any event shall occur or condition exist as a result of which
the Time of Sale Prospectus conflicts with the information contained in the
Registration Statement, or if, in the opinion of counsel for the Placement
Agents, it is necessary to amend or supplement the Time of Sale Prospectus to
comply with applicable law, the Company shall (subject to Section 3(b) and
Section 3(c) hereof) promptly prepare, file with the Commission and furnish, at
its own expense, to the Placement Agents and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
delivered to a prospective purchaser, not misleading or so that the Time of Sale
Prospectus, as amended or supplemented, will no longer conflict with the
information contained in the Registration Statement, or so that the Time of Sale
Prospectus, as amended or supplemented, will comply with applicable law.

 

(f)                  Certain Notifications and Required Actions. After the date
of this Agreement, the Company shall promptly advise the Placement Agents in
writing of: (i) the receipt of any comments of, or requests for additional or
supplemental information from, the Commission; (ii) the time and date of any
filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to the Time of Sale Prospectus, any free writing
prospectus or the Prospectus; (iii) the time and date that any post-effective
amendment to the Registration Statement becomes effective; and (iv) the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any amendment
or supplement to the Time of Sale Prospectus or the Prospectus or of any order
preventing or suspending the use of the Time of Sale Prospectus, any free
writing prospectus or the Prospectus, or of any proceedings to remove, suspend
or terminate from listing or quotation the Common Stock from any securities
exchange upon which they are listed for trading or included or designated for
quotation, or of the threatening or initiation of any proceedings for any of
such purposes. If the Commission shall enter any such stop order at any time,
the Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment. Additionally, the Company agrees that it shall comply
with all applicable provisions of Rule 424(b), Rule 433 and Rule 430A under the
Securities Act and will use its reasonable efforts to confirm that any filings
made by the Company under Rule 424(b) or Rule 433 were received in a timely
manner by the Commission.

 



 15 

 

 

(g)                Amendments and Supplements to the Prospectus and Other
Securities Act Matters. If any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Prospectus so that the
Prospectus does not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances when the Prospectus is delivered (whether physically
or through compliance with Rule 172 under the Securities Act or any similar
rule) to a purchaser, not misleading, or if in the opinion of the Placement
Agents or counsel for the Placement Agents it is otherwise necessary to amend or
supplement the Prospectus to comply with applicable law, the Company agrees
(subject to Section 3(b) and Section 3(c)) hereof to promptly prepare, file with
the Commission and furnish, at its own expense, to the Placement Agents and to
any dealer upon request, amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus is delivered (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule) to a purchaser, not
misleading or so that the Prospectus, as amended or supplemented, will comply
with applicable law. Neither the Placement Agents’ consent to, nor delivery of,
any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Section 3(b) or Section 3(c).

 

(h)                Blue Sky Compliance. The Company shall cooperate with the
Placement Agents and counsel for the Placement Agents to qualify or register the
Units for sale under (or obtain exemptions from the application of) the state
securities or blue sky laws or Canadian provincial securities laws of those
jurisdictions designated by the Placement Agents, shall comply with such laws
and shall continue such qualifications, registrations and exemptions in effect
so long as required for the distribution of the Units. The Company shall not be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified. The Company will advise the Placement Agents promptly
of the suspension of the qualification or registration of (or any such exemption
relating to) the Units for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such qualification, registration or
exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.

 

(i)                  Use of Proceeds. The Company shall apply the net proceeds
from the sale of the Units sold by it in the manner described under the caption
“Use of Proceeds” in the Registration Statement, the Time of Sale Prospectus and
the Prospectus.

 

(j)                  Transfer Agent. The Company shall engage and maintain, at
its expense, a registrar and transfer agent for the Common Stock.

 

(k)                Earnings Statement. The Company will make generally available
to its security holders and to the Placement Agents as soon as practicable an
earnings statement (which need not be audited) covering a period of at least
twelve months beginning with the first fiscal quarter of the Company commencing
after the date of this Agreement that will satisfy the provisions of
Section 11(a) of the Securities Act and the rules and regulations of the
Commission thereunder.

 

(l)                  Continued Compliance with Securities Laws. The Company will
comply with the Securities Act and the Exchange Act so as to permit the
completion of the distribution of the Units as contemplated by this Agreement,
the Registration Statement, the Time of Sale Prospectus and the Prospectus.
Without limiting the generality of the foregoing, the Company will, during the
period when a prospectus relating to the Units is required by the Securities Act
to be delivered (whether physically or through compliance with Rule 172 under
the Securities Act or any similar rule), file on a timely basis with the
Commission and The OTC Market Group all reports and documents required to be
filed under the Exchange Act.

 



 16 

 

 

(m)              Company to Provide Copy of the Prospectus in Form That May be
Downloaded from the Internet. If requested by the Placement Agents, the Company
shall cause to be prepared and delivered, at its expense, within one business
day from the effective date of this Agreement, to the Placement Agents, an
“electronic Prospectus” to be used by the Placement Agents in connection with
the Offering. As used herein, the term “electronic Prospectus” means a form of
Time of Sale Prospectus, and any amendment or supplement thereto, that meets
each of the following conditions: (i) it shall be encoded in an electronic
format, satisfactory to the Placement Agents, that may be transmitted
electronically by the Placement Agents to offerees and purchasers of the Units;
(ii) it shall disclose the same information as the paper Time of Sale
Prospectus, except to the extent that graphic and image material cannot be
disseminated electronically, in which case such graphic and image material shall
be replaced in the electronic Prospectus with a fair and accurate narrative
description or tabular representation of such material, as appropriate; and
(iii) it shall be in or convertible into a paper format or an electronic format,
satisfactory to Jefferies, that will allow investors to store and have
continuously ready access to the Time of Sale Prospectus at any future time,
without charge to investors (other than any fee charged for subscription to the
Internet as a whole and for on-line time). The Company hereby confirms that it
has included or will include in the Prospectus filed pursuant to EDGAR or
otherwise with the Commission and in the Registration Statement at the time it
was declared effective an undertaking that, upon receipt of a request by an
investor or his or her representative, the Company shall transmit or cause to be
transmitted promptly, without charge, a paper copy of the Time of Sale
Prospectus.

 

(n)                Agreement Not to Offer or Sell Additional Common Stock.
During the period commencing on and including the date hereof and continuing
through and including the 90th day following the date of the Prospectus (such
period, as extended as described below, being referred to herein as the “Lock-up
Period”), the Company will not, without the prior written consent of the
Placement Agents (which consent may be withheld in its sole discretion),
directly or indirectly: (i) sell, offer to sell, contract to sell or lend any
shares of Common Stock or Related Securities (as defined below); (ii) effect any
short sale, or establish or increase any “put equivalent position” (as defined
in Rule 16a-1(h) under the Exchange Act) or liquidate or decrease any “call
equivalent position” (as defined in Rule 16a-1(b) under the Exchange Act) of any
shares of Common Stock or Related Securities; (iii) pledge, hypothecate or grant
any security interest in any shares of Common Stock or Related Securities;
(iv) in any other way transfer or dispose of any shares of Common Stock or
Related Securities; (v) enter into any swap, hedge or similar arrangement or
agreement that transfers, in whole or in part, the economic risk of ownership of
any shares of Common Stock or Related Securities, regardless of whether any such
transaction is to be settled in securities, in cash or otherwise; (vi) announce
the offering of any shares of Common Stock or Related Securities; (vii) submit,
file or request the Commission to declare effective any registration statement
under the Securities Act in respect of any shares of Common Stock or Related
Securities (other than as contemplated by (1) this Agreement with respect to the
shares of Common Stock, (2) the registration rights agreement, dated August 21,
2019, by and among the Company and the investors listed therein with respect to
500,000 shares of Common Stock issuable upon exercise of warrants referenced
therein and (3) clause (D) of the proviso below with respect to shares of Common
Stock issuable upon exercise of warrants); (viii) effect a reverse stock split,
recapitalization, share consolidation, reclassification or similar transaction
affecting the outstanding shares of Common Stock; or (ix) publicly announce the
intention to do any of the foregoing; provided, however, that the Company may
(A) effect the transactions contemplated hereby; (B) issue shares of Common
Stock or options to purchase shares of Common Stock, or issue shares of Common
Stock upon exercise of options, pursuant to any stock option, stock bonus or
other stock plan or arrangement described in the Registration Statement, the
Time of Sale Prospectus and the Prospectus or board advisory agreement, but only
if the holders of such shares of Common Stock or options agree in writing with
the Placement Agents not to sell, offer, dispose of or otherwise transfer any
such shares of Common Stock or options during such Lock-up Period without the
prior written consent of the Placement Agents (which consent may be withheld in
their sole discretion); (C) issue shares of Common Stock upon exercise of any
warrants or the conversion of any convertible security outstanding on the date
hereof and referred to in the Registration Statement, the Time of Sale
Prospectus and the Prospectus, but only if the holders of such Shares agree in
writing with the Placement Agents not to sell, offer, dispose of or otherwise
transfer any such shares of Common Stock or options during such Lock-up Period
without the prior written consent of the Placement Agents (which consent may be
withheld in their sole discretion); (D) issue warrants exercisable for 1 million
shares of Common Stock in connection with the Company’s contemplated equipment
financing with Monroe Capital Management Advisors, LLC or its affiliates; (E)
file any registration statement on Form S-8 or a successor form thereto; (F)
issue shares of Common Stock in connection with the earn-out payment pursuant to
the Membership Interest Purchase Agreement, dated July 11, 2018, between the
Company and the members of Zack Darling Creative Associates, LLC; (G) issue
200,000 shares of Common Stock in connection with the holdback payment pursuant
to the Agreement and Plan of Merger, dated April 10, 2018, by and among the
Company, KCH Energy, LLC, Summit Innovations, LLC and Mark Driver, as amended;
(H) enter into an agreement providing for the issuance by the Company of shares
of Common Stock, or any Related Security, in connection with the acquisition by
the Company or any subsidiary of the securities, business, technology, property
or other assets of another person or entity, or pursuant to an employee benefit
plan assumed by the Company in connection with such acquisition and the issuance
of any such securities pursuant to any such agreement; or (I) enter into any
agreement providing for the issuance of shares of Common Stock or Related
Securities in connection with joint ventures, commercial relationships or other
strategic transactions, and the issuance of any securities pursuant to any such
agreement; provided, however, that the number of shares of Common Stock that the
Company may sell or issue or agree to sell or issue pursuant to clauses (H) and
(I) together in the aggregate shall not exceed 5% of the total number of shares
of Common Stock issued and outstanding immediately following the completion of
the transactions contemplated by this Agreement. For purposes of the foregoing,
“Related Securities” shall mean any options or warrants or other rights to
acquire shares of Common Stock or any securities exchangeable or exercisable for
or convertible into shares of Common Stock, or to acquire other securities or
rights ultimately exchangeable or exercisable for, or convertible into, shares
of Common Stock.

 



 17 

 

 

(o)                Future Reports to the Placement Agents. During the period of
five years hereafter, the Company will furnish to the Placement Agents, c/o
Jefferies, at 520 Madison Avenue, New York, New York 10022, Attention: Global
Head of Syndicate and c/o AGP, 590 Madison Avenue, 36th Floor, New York,
New York 10022, Attention: Thomas J. Higgins, Managing Director: (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission or any securities exchange; and (iii) as soon as
available, copies of any report or communication of the Company furnished or
made available generally to holders of its capital stock; provided, however,
that the requirements of this Section 3(o) shall be satisfied to the extent that
such reports, statement, communications, financial statements or other documents
are available on EDGAR.

 

(p)                Investment Limitation. The Company shall not invest or
otherwise use the proceeds received by the Company from its sale of the Units in
such a manner as would require the Company to register as an investment company
under the Investment Company Act.

 

(q)                No Stabilization or Manipulation; Compliance with Regulation
M. The Company will not take, and will ensure that no affiliate of the Company
will take, directly or indirectly, any action designed to or that might cause or
result in stabilization or manipulation of the price of the Common Stock or any
reference security with respect to the Common Stock, whether to facilitate the
sale or resale of the Units or otherwise, and the Company will, and shall cause
each of its affiliates to, comply with all applicable provisions of
Regulation M.

 

(r)                 Enforce Lock-Up Agreements. During the Lock-up Period, the
Company will enforce all agreements between the Company and any of its security
holders that restrict or prohibit, expressly or in operation, the offer, sale or
transfer of shares of Common Stock or Related Securities or any of the other
actions restricted or prohibited under the terms of the form of Lock-up
Agreement. In addition, the Company will direct the transfer agent to place stop
transfer restrictions upon any such securities of the Company that are bound by
such “lock-up” agreements for the duration of the periods contemplated in such
agreements, including, without limitation, “lock-up” agreements entered into by
the Company’s officers, directors and stockholders pursuant to Section 6(k)
hereof.

 



 18 

 

 

(s)                 Warrant Shares. The Company will reserve and keep available
for the exercise of the Warrants such number of authorized but unissued shares
of Common Stock as are sufficient to permit exercise in full of the Warrants.

 

(t)                  Emerging Growth Company Status. The Company will promptly
notify the Placement Agents if the Company ceases to be an Emerging Growth
Company at any time prior to the later of (i) the time when a prospectus
relating to the Units is not required by the Securities Act to be delivered
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule) and (ii) the expiration of the Lock-Up Period (as defined
herein).

 

Section 4.                     Payment of Expenses. The Company agrees to pay
all costs, fees and expenses incurred in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Units (including all printing and engraving costs), (ii) all
fees and expenses of the Escrow Agent and the registrar and transfer agent of
the Common Stock, (iii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Units to the Placement Agents, (vi)
all filing fees, attorneys’ fees and expenses incurred by the Company or the
Placement Agents in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Units for offer and sale under the state securities or blue sky laws and, if
requested by the Placement Agents, preparing and printing a “Blue Sky Survey” or
memorandum and any supplements thereto, advising the Placement Agents of such
qualifications, registrations, determinations and exemptions, (v) all fees and
expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (vi) the fees and expenses of the Placement
Agents’ counsel in an amount not to exceed $100,000, (vii) all costs and
expenses incurred in connection with the preparation, printing, filing, shipping
and distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Time of Sale
Prospectus, the Prospectus, each free writing prospectus prepared by or on
behalf of, used by, or referred to by the Company, and all amendments and
supplements thereto, and this Agreement, (viii) the costs and expenses of the
Company relating to investor presentations on any “road show”, including,
without limitation, expenses associated with the preparation or dissemination of
any electronic road show, expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company,
reasonable travel and lodging expenses of the Placement Agents, employees and
officers of the Company and any such consultants, and the cost of any aircraft
chartered in connection with the road show, and (ix) all other fees, costs and
expenses of the nature referred to in Item 14 of Part II of the Registration
Statement. Except as provided in this Section 4 or in Section 7, Section 9 or
Section 10 hereof, the Placement Agents shall pay their own expenses, including
the fees and disbursements of their counsel.

 

Section 5.                     Covenant of the Placement Agents. Each Placement
Agent severally and not jointly covenants with the Company not to take any
action that would result in the Company being required to file with the
Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of such Placement Agent that otherwise would
not, but for such actions, be required to be filed by the Company under
Rule 433(d).

 

Section 6.                     Conditions of the Obligations of the Placement
Agents. The respective obligations of the several Placement Agents hereunder
shall be subject to the accuracy of the representations and warranties on the
part of the Company set forth in Section 1 hereof as of the date hereof and as
of the Closing Date as though then made, to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

 

(a)                Comfort Letter. No less than one day prior to the Closing
Date, the Placement Agents shall have received from RBSM, the independent
registered public accountant for the Company, a letter dated the date hereof
addressed to the Placement Agents, in form and substance satisfactory to the
Placement Agents, containing statements and information of the type ordinarily
included in accountant’s “comfort letters” to placement agents, delivered
according to Statement of Auditing Standards No. 72 (or any successor bulletin),
with respect to the audited and unaudited financial statements and certain
financial information contained in the Registration Statement, the Time of Sale
Prospectus, and each free writing prospectus, if any.

 



 19 

 

 

(b)                Compliance with Registration Requirements; No Stop Order.

 

(i) The Company shall have filed the Prospectus with the Commission (including
the information previously omitted from the Registration Statement pursuant to
Rule 430B under the Securities Act) in the manner and within the time period
required by Rule 424(b) under the Securities Act; or the Company shall have
filed a post-effective amendment to the Registration Statement containing the
information previously omitted from the Registration Statement pursuant to
Rule 430B, and such post-effective amendment shall have become effective.

 

(ii) No stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment to the Registration Statement shall be in effect,
and no proceedings for such purpose shall have been instituted or threatened by
the Commission.

 

(c)                 No Material Adverse Change or Ratings Agency Change. For the
period from and after the date of this Agreement and through and including the
Closing Date, in the judgment of the Placement Agents there shall not have
occurred any Material Adverse Change.

 

(d)                Opinion of Counsel for the Company. On the Closing Date, the
Placement Agents shall have received the opinion of Reed Smith LLP, counsel for
the Company, dated as of such date, in the form attached hereto as Exhibit C-1
and to such further effect as the Placement Agents shall reasonably request.

 

(e)                 Opinion of Nevada Counsel for the Company. On the Closing
Date, the Placement Agents shall have received the opinion of Holley, Driggs,
Walch, Fine, Puzey, Stein & Thompson, Ltd., counsel for the Company with respect
to Nevada corporate matters, dated as of such date, in the form attached hereto
as Exhibit C-2 and to such further effect as the Placement Agents shall
reasonably request.

 

(f)                  Opinion of General Counsel for the Company. On the Closing
Date, the Placement Agents shall have received the opinion of General Counsel
for the Company, dated as of such date, in the form attached hereto as Exhibit
C-3 and to such further effect as the Placement Agents shall reasonably request.

 

(g)                Opinion of Counsel for the Placement Agents. On the Closing
Date, the Placement Agents shall have received the opinion of Goodwin Procter
LLP, counsel for the Placement Agents, in form and substance satisfactory to the
Placement Agents, dated as of such date.

 

(h)                Officers’ Certificate. On the Closing Date, the Placement
Agents shall have received a certificate executed by the Chief Executive Officer
or President of the Company and the Chief Financial Officer of the Company,
dated as of such date, to the effect set forth in Section 6(b)(ii) and further
to the effect that:

 

(i) for the period from and including the date of this Agreement through and
including such date, there has not occurred any Material Adverse Change;

 

(ii) the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such date; and

 

(iii) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such date.

 

(i)                  Bring-down Comfort Letter. On the Closing Date, the
Placement Agents shall have received from RBSM, the independent registered
public accountant for the Company, a letter dated such date, in form and
substance satisfactory to the Placement Agents, which letter shall: (i) reaffirm
the statements made in the letter furnished by them pursuant to Section 6(a),
except that the specified date referred to therein for the carrying out of
procedures shall be no more than three business days prior to the Closing Date;
and (ii) cover certain financial information contained in the Prospectus.

 



 20 

 

 

(j)                  Lock-Up Agreements. On or prior to the date hereof, the
Company shall have furnished to the Placement Agents an agreement in the form of
Exhibit D hereto from each of the persons listed on Exhibit E hereto, and each
such agreement shall be in full force and effect on the Closing Date.

 

(k)                Rule 462(b) Registration Statement. In the event that a
Rule 462(b) Registration Statement is filed in connection with the offering
contemplated by this Agreement, such Rule 462(b) Registration Statement shall
have been filed with the Commission on the date of this Agreement and shall have
become effective automatically upon such filing.

 

(l)                  Additional Documents. On or before the Closing Date, the
Placement Agents and counsel for the Placement Agents shall have received such
information, documents and opinions as they may reasonably request for the
purposes of enabling them to pass upon the issuance and sale of the Units as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Units as contemplated herein and in
connection with the other transactions contemplated by this Agreement shall be
satisfactory in form and substance to the Placement Agents and counsel for the
Placement Agents.

 

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agents by notice from the Placement Agents to the Company at any time on or
prior to the Closing Date, which termination shall be without liability on the
part of any party to any other party, except that Section 4, Section 7,
Section 9 and Section 10 shall at all times be effective and shall survive such
termination.

 

Section 7.                     Reimbursement of Placement Agents’ Expenses. If
this Agreement is terminated by the Placement Agents pursuant to Section 6 or
Section 11, or if the sale to the Investors of the Units on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or in a Securities Purchase Agreement or
to comply with any provision hereof or thereof, the Company agrees to reimburse
the Placement Agents (or such Placement Agents as have terminated this Agreement
with respect to themselves), severally, upon demand for all out-of-pocket
expenses that shall have been reasonably incurred by the Placement Agents in
connection with the proposed purchase and the offering and sale of the Units,
including, but not limited to, fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges.

 

Section 8.                     Effectiveness of this Agreement. This Agreement
shall become effective upon the execution and delivery hereof by the parties
hereto.

 

Section 9.                     Indemnification.

 

(a)                Indemnification of the Placement Agents. The Company agrees
to indemnify and hold harmless each Placement Agent, its affiliates, directors,
officers, employees and agents, and each person, if any, who controls any
Placement Agent within the meaning of the Securities Act or the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which
such Placement Agent or such affiliate, director, officer, employee, agent or
controlling person may become subject, under the Securities Act, the Exchange
Act, other federal or state statutory law or regulation, or the laws or
regulations of foreign jurisdictions where Units have been offered or sold or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; or (ii) any untrue statement or alleged
untrue statement of a material fact included in the Time of Sale Prospectus, any
free writing prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act, any material or
information provided to investors by, or with the approval of, the Company in
connection with the marketing of the offering of the Units, including any
roadshow or investor presentations made to investors by the Company (whether in
person or electronically) (“Marketing Material”) or the Prospectus (or any
amendment or supplement to the foregoing), or the omission or alleged omission
to state therein a material fact necessary in order to make the statements, in
the light of the circumstances under which they were made, not misleading; or
(iii) any act or failure to act or any alleged act or failure to act by any
Placement Agent in connection with, or relating in any manner to, the Units or
the offering contemplated hereby, and which is included as part of or referred
to in any loss, claim, damage, liability or action arising out of or based upon
any matter covered by clause (i) or (ii) above; and to reimburse each Placement
Agent and each such affiliate, director, officer, employee, agent and
controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are incurred by such Placement Agent
or such affiliate, director, officer, employee, agent or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
relating to any Placement Agent furnished to the Company by the Placement Agents
in writing expressly for use in the Registration Statement, the Time of Sale
Prospectus, any such free writing prospectus, any Marketing Material or the
Prospectus (or any amendment or supplement thereto), it being understood and
agreed that the only such information consists of the information described in
Section 9(b) below. The indemnity agreement set forth in this Section 9(a) shall
be in addition to any liabilities that the Company may otherwise have.

 



 21 

 

 

(b)                Indemnification of the Company, its Directors and Officers.
Each Placement Agent agrees, severally and not jointly, to indemnify and hold
harmless the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Placement Agent),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact included in the Time of
Sale Prospectus, any free writing prospectus that the Company has used, referred
to or filed, or is required to file, pursuant to Rule 433 of the Securities Act
or the Prospectus (or any such amendment or supplement) or the omission or
alleged omission to state therein a material fact necessary in order to make the
statements, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Time of Sale Prospectus, such free writing
prospectus or the Prospectus (or any such amendment or supplement), in reliance
upon and in conformity with information relating to such Placement Agent
furnished to the Company by the Placement Agents in writing expressly for use
therein; and to reimburse the Company, or any such director, officer or
controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are incurred by the Company, or any
such director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company hereby acknowledges that there is no
information that the Placement Agents have furnished to the Company expressly
for use in the Registration Statement, the Time of Sale Prospectus, any free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) of the Securities Act or the Prospectus (or any amendment or
supplement to the foregoing). The indemnity agreement set forth in this
Section 9(b) shall be in addition to any liabilities that each Placement Agent
may otherwise have.

 

(c)                 Notifications and Other Indemnification Procedures. Promptly
after receipt by an indemnified party under this Section 9 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 9, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party to the extent the
indemnifying party is not materially prejudiced as a proximate result of such
failure and shall not in any event relieve the indemnifying party from any
liability that it may have otherwise than on account of this indemnity
agreement. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, that if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 9 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (together with local counsel), representing the indemnified
parties who are parties to such action), which counsel (together with any local
counsel) for the indemnified parties shall be selected by the Placement Agents
(in the case of counsel for the indemnified parties referred to in Section 9(a)
above) or by the Company (in the case of counsel for the indemnified parties
referred to in Section 9(b) above)) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party,
in each of which cases the fees and expenses of counsel shall be at the expense
of the indemnifying party and shall be paid as they are incurred.

 



 22 

 

 

(d)                Settlements. The indemnifying party under this Section 9
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by Section 9(c) hereof, the indemnifying party shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and does not
include an admission of fault or culpability or a failure to act by or on behalf
of such indemnified party.

 

Section 10.                 Contribution. If the indemnification provided for in
Section 9 is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Placement
Agents, on the other hand, from the offering of the Units pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Placement Agents, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Placement Agents, on the other hand, in connection with the
offering of the Units pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total proceeds from the offering of the Units
pursuant to this Agreement (before deducting expenses) received by the Company,
and the Placement Fee received by the Placement Agents, in each case as set
forth on the front cover page of the Prospectus, bear to the aggregate public
offering price of the Units as set forth on such cover. The relative fault of
the Company, on the one hand, and the Placement Agents, on the other hand, shall
be determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, on the one
hand, or the Placement Agents, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 



 23 

 

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 9(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 10; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 9(c) for purposes of indemnification.

 

The Company and the Placement Agents agree that it would not be just and
equitable if contribution pursuant to this Section 10 were determined by pro
rata allocation (even if the Placement Agents were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 10.

 

Notwithstanding the provisions of this Section 10, no Placement Agent shall be
required to contribute any amount in excess of the Placement Fee received by
such Placement Agent. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Placement Agents’ obligations to contribute pursuant to
this Section 10 are several, and not joint, in proportion to their respective
placement commitments as set forth opposite their respective names on
Schedule A. For purposes of this Section 10, each affiliate, director, officer,
employee and agent of an Placement Agent and each person, if any, who controls
an Placement Agent within the meaning of the Securities Act or the Exchange Act
shall have the same rights to contribution as such Placement Agent, and each
director of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company.

 

Section 11.                 Termination of this Agreement. Prior to the purchase
of the Units by the Investors on the Closing Date, this Agreement may be
terminated by the Placement Agents by notice given to the Company if at any
time: (i) trading or quotation in any securities of or guaranteed by the Company
shall have been suspended or limited by the Commission or by The OTC Market
Group, or trading in securities generally on either the Nasdaq or the NYSE shall
have been suspended or limited, or minimum or maximum prices shall have been
generally established on any of such stock exchanges; (ii) a general banking
moratorium shall have been declared by any of federal, New York or California
authorities; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Placement Agents is material and adverse and makes it
impracticable to market the Units in the manner and on the terms described in
the Time of Sale Prospectus or the Prospectus or to enforce contracts for the
sale of securities; (iv) in the judgment of the Placement Agents there shall
have occurred any Material Adverse Change; or (v) the Company shall have
sustained a loss by strike, fire, flood, earthquake, accident or other calamity
of such character as in the judgment of the Placement Agents may interfere
materially with the conduct of the business and operations of the Company
regardless of whether or not such loss shall have been insured. Any termination
pursuant to this Section 11 shall be without liability on the part of (a) the
Company to any Placement Agent, except that the Company shall be obligated to
reimburse the expenses of the Placement Agents and the Placement Agents pursuant
to Section 4 or Section 7 hereof or (b) any Placement Agent to the Company;
provided, however, that the provisions of Section 9 and Section 10 shall at all
times be effective and shall survive such termination.

 

Section 12.                 No Advisory or Fiduciary Relationship. The Company
acknowledges and agrees that (a) the purchase and sale of the Units pursuant to
the Securities Purchase Agreements with the Investors, including the
determination of offering price of the Units and the determination of the
Placement Fee pursuant to this Agreement, are arm’s-length commercial
transactions between the Company, on the one hand, and the Investors or the
several Placement Agents, as the case may be, on the other hand, (b) in
connection with the offering contemplated hereby and the process leading to such
transaction, each Placement Agent is and has been acting solely as a principal
and is not the agent or fiduciary of the Company, or its stockholders, or its
creditors, employees or any other party, (c) no Placement Agent has assumed or
will assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Placement Agent has advised or is currently
advising the Company on other matters) and no Placement Agent has any obligation
to the Company with respect to the offering contemplated hereby except the
obligations expressly set forth in this Agreement, (d) the Placement Agents and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, and (e) the Placement
Agents have not provided any legal, accounting, regulatory or tax advice with
respect to the offering contemplated hereby and the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

 



 24 

 

 

Section 13.                 Representations and Indemnities to Survive Delivery.
The respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the several Placement Agents
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Placement
Agent or the Company or any of its or their partners, officers or directors or
any controlling person, as the case may be, and, anything herein to the contrary
notwithstanding, will survive delivery of and payment for the Units sold
hereunder and any termination of this Agreement.

 

Section 14.                 Notices. All communications hereunder shall be in
writing and shall be mailed, hand delivered or telecopied and confirmed to the
parties hereto as follows:

 





If to the Placement Agents: Jefferies LLC   520 Madison Avenue   New York,
New York 10022   Facsimile:  (646) 619-4437   Attention:  General Counsel      
A.G.P./Alliance Global Partners   590 Madison Avenue, 36th Floor   New York,
New York 10022   Attention:  Thomas J. Higgins

 

with a copy to: Goodwin Procter LLP   601 Marshall Street   Redwood City,
CA 94063   Facsimile:  (650) 752-3139   Attention:  Bradley C. Weber

 

If to the Company: KushCo Holdings, Inc.   6261 Katella Avenue, Suite 250  
Cypress, California 90630   Email: arun.kurichety@kushco.com   Attention: Arun
Kurichety

 

with a copy to: Reed Smith LLP   599 Lexington Avenue, 26th Floor   New York,
New York 10022   Facsimile:  (212) 521-5450   Attention:  Aron Izower and Marc
D. Hauser





 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 



 25 

 

 

Section 15.                 Successors. This Agreement will inure to the benefit
of and be binding upon the parties hereto, and to the benefit of the affiliates,
directors, officers, employees, agents and controlling persons referred to in
Section 9 and Section 10, and in each case their respective successors, and no
other person will have any right or obligation hereunder. The term “successors”
shall not include any purchaser of the Units as such from any of the Placement
Agents merely by reason of such purchase.

 

Section 16.                 Partial Unenforceability. The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof. If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

Section 17.                 Recognition of the U.S. Special Resolution Regimes.

 

(a)                In the event that any Placement Agent that is a Covered
Entity becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer from such Placement Agent of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.

 

(b)                In the event that any Placement Agent that is a Covered
Entity or a BHC Act Affiliate of such Placement Agent becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement that may be exercised against such Placement Agent are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if this Agreement were governed by the laws
of the United States or a state of the United States.

 

For purposes of this Section 17, (A) “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k); (B) “Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered
FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b); (C) “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable; and (D) “U.S. Special Resolution Regime” means each of (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder and
(ii) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the regulations promulgated thereunder.

 

Section 18.                 Governing Law Provisions. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to agreements made and to be performed in such state. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby (“Related Proceedings”) may be instituted
in the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

Section 19.                 General Provisions. This Agreement constitutes the
entire agreement of the parties to this Agreement and supersedes all prior
written or oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof. This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement may not be amended or modified unless in writing by
all of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit. The section headings herein are for the convenience of the parties only
and shall not affect the construction or interpretation of this Agreement.

 



 26 

 

 

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 9 and the contribution provisions of Section 10, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Section 9 and Section 10 hereof fairly
allocate the risks in light of the ability of the parties to investigate the
Company, its affairs and its business in order to assure that adequate
disclosure has been made in the Registration Statement, the Time of Sale
Prospectus, each free writing prospectus and the Prospectus (and any amendments
and supplements to the foregoing), as contemplated by the Securities Act and the
Exchange Act.

 

[signature pages follow]

 

 27 

 

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 



 

Very truly yours,       KUSHCO HOLDINGS, INC.       By: /s/ Nicholas Kovacevich
    Name: Nicholas Kovacevich     Title: Chairman and Chief Executive Officer

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agents in New York, New York as of the date first above written.

 

JEFFERIES LLC
A.G.P./ALLIANCE GLOBAL PARTNERS
Acting individually and as Placement Agents
as named in the attached Schedule A.

 

JEFFERIES LLC

 

By:/s/ Will Pittman     Name: Will Pittman     Title: Managing Director  





 

A.G.P./ALLIANCE GLOBAL PARTNERS

 

By:/s/ Thomas J. Higgins     Name: Thomas J. Higgins     Title: Managing
Director  

 

 28 

 

 

Schedule A

 

Placement Agents
Jefferies LLC
A.G.P./Alliance Global Partners

 

 

 

 

Schedule B-1

 

Free Writing Prospectuses Included in the Time of Sale Prospectus

 

None.

 

 

 

 

Schedule B-2

 

Pricing Information Included in the Time of Sale Prospectus

 



Composition of Each Unit:

 

 

1 share of Common Stock

and 1 Warrant to purchase

0.5 shares of Common Stock



Exercise Price of Warrant: $2.25 Term of Warrant:

Five years

Price per Unit:

$1.75

Number of Units being sold by the Company: 17,197,570 Placement Fee: 7% of the
gross proceeds



 

 

 

 

Exhibit A

 

Form of Securities Purchase Agreement

 

 A-1 

 

 

Exhibit B

 

Form of Warrant

 

 B-1 

 

 

Exhibit C-1

 

Form of Opinion of Company Counsel

 



 

 

 

Exhibit C-2

 

Form of Opinion of Company Nevada Counsel

 



 

 

 

Exhibit C-3

 

Form of Opinion of Company General Counsel

 

 

 

 

Exhibit D

 

Lock-up Agreement

 



 D-1 

 

 

Exhibit E

 

Directors and Executive Officers
Signing Lock-up Agreement

 

Name

 

Title

Nicholas Kovacevich

 

Chairman and Chief Executive Officer

Christopher Tedford

 

Chief Financial Officer Rodrigo De Oliveira

Chief Operating Officer

 

Jason Vegotsky

Chief Revenue Officer

 

Eric Baum

 

Director

Barbara Goodstein

 

Director

Donald Hunter

 

Director

Dallas Imbimbo

 

Director

 



 E-1 

